DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Accordingly, various modifications are made without departing from the spirit or scope of the general inventive concept as defined by the appended claims and their equivalents. 
Claims 2-5, 7-8, 10-11, 13 and 15-19 are amended to correct punctuation errors. Claim 20 rejection was affirmed in the decision by the Patent Board mailed on 09/29/2021; therefore, claim 20 is cancelled.
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
Amended Claims: 
underlined and deletions in 
Listing of claims
1. (Previously presented) A power tool, comprising: 
a brushless direct current (BLDC) motor having a stator defining a plurality of phases; 
a switching arrangement having a plurality of motor switches connected electrically between a power source and the BLDC motor and operates to deliver power to the BLDC motor; and 
a controller interfaced with the plurality of motor switches and, for each phase, operates to output a pulse-width modulated (PWM) signal to one or more of the plurality of motor switches to control power supplied to the BLDC motor, wherein 
the controller is configured to: 
set an advance angle corresponding to an angle by which commutation of the plurality of phases is advanced to a baseline value, 
monitor a parameter associated with load on the BLDC motor, 
in a low-load condition where the load is below a load threshold, maintain the advance angle at a value that is approximately 30 degrees smaller than the baseline value to reduce noise, and   
upon detection of the load being greater than or equal to the load threshold indicative of a loaded condition, begin to gradually increase the advance angle from the baseline value to an upper threshold value to maintain speed of the BLDC motor at a target speed with increased load.
2. (Currently Amended) The power tool of claim 1, wherein the controller is configured to measure rotational speed of the BDLC motor and compare the measured rotational speed to a target speed.  
3. (Original) The power tool of claim 2, wherein the parameter corresponds to a difference between the measured rotational speed and the target speed.  
4. (Currently Amended) The power tool of claim 1, wherein the controller, in response to detecting the low-load condition, sets the value of the advance angle to zero.  
5. (Currently Amended) The power tool of claim 4, wherein the controller, in response to detecting the loaded condition, varies a conduction band associated with the phases of the motor from a baseline conduction band value in tandem with the advance angle.
6. (previously presented) The power tool of claim 1, wherein the controller receives positional signals associated with the motor from a plurality of positional sensors mechanically positioned at an angle with respect to the motor to achieve a mechanical advance angle, and in the low-load condition, the controller electronically retards the conduction band for each phase to in a direction opposite the advance angle to counteract the mechanical advance angle.
7. (Currently Amended) The power tool of claim 1, wherein the controller is configured to determine tool startup and control power output of the BLDC motor by setting the advance angle to the baseline value during tool startup.  
8. (Currently Amended) The power tool of claim 1, wherein the controller sets a conduction band corresponding to the plurality of phases of the BLDC motor to a predetermined value and, in response to detecting the low-load condition, decreases the conduction band for each phase to a value less than the predetermined value to achieve the target speed while maintaining the duty cycle of the PWM signals at a fixed value.
9. (previously presented) A power tool, comprising: 
a brushless direct current (BLDC) motor having a stator defining a plurality of phases; 
a switching arrangement having a plurality of motor switches connected electrically between a power source and the BLDC motor and operates to deliver power to the BLDC motor; and 
a controller interfaced with the plurality of motor switches and, for each phase, operates to output a pulse-width modulated (PWM) signal to one or more of the plurality of motor switches to control power supplied to the BLDC motor, wherein 
the controller is configured to: 
monitor a parameter associated with the load on the BLDC motor to determine whether the load is above or below a load threshold, 
set a conduction band of the plurality of motor switches within which each one of the plurality of phases of the BLDC motor is powered to a baseline value,  if the load is below the load threshold, set an advance angle by which the conduction band for each phase of the BLDC motor is advanced to zero and maintain the advance angle at zero until the load reaches the load threshold, thereby reducing noise during low load condition, and if the load is greater than or equal to the load threshold, set the advance angle to a value greater than equal to approximately 30 degrees.
10. (Currently Amended)  The power tool of claim 9, wherein the controller determines load on the BLDC motor by comparing a measured rotational speed of the BLDC motor with a target speed.  
11. (Currently Amended) The power tool of claim 9, wherein the BLDC motor is configured to operate in three phases and the controller, in response to detecting the load is greater than the load threshold, sets the conduction band to 120 degrees for each phase and the advance angle to 30 degrees for each phase.
12. (previously presented) A power tool, comprising: 
a brushless direct current (BLDC) motor having a stator defining a plurality of phases; 
a switching arrangement having a plurality of motor switches connected electrically between a power source and the BLDC motor and operates to deliver power to the BLDC motor; and 
a controller interfaced with the plurality of motor switches and, for each phase, operates to output a pulse-width modulated (PWM) signal having a duty cycle to one or more of the plurality of motor switches to control power supplied to the BLDC motor, wherein 
the controller is configured to: 
set a conduction band to a baseline value at start-up, the conduction band corresponding to an angle within each one of the plurality of phases of the BLDC motor is powered;  Page 5 of 15US-TN-15123-C 
monitor a parameter associated with load on the BLDC motor to determine whether the load is above or below a load threshold, 
in response to detecting that the load is below the load threshold, reduce the conduction band for each phase to a value less than the baseline value according to a target speed of the BLDC motor while maintaining the duty cycle of the PWM signal fixedly at a maximum value to, reduce switching losses associated with pulse-width modulation of the plurality of motor switches and thereby reduce noise in a low-load condition when the load is below the load threshold, and 
in response to detecting that the load is at the load threshold or has exceeded the load threshold, set the conduction band for each phase to the baseline value and begin adjusting the duty cycle of the PWM signal from a value smaller than the maximum value up to the maximum value according to the target speed of the BLDC motor.
13. (Currently Amended) The power tool of claim 12, wherein the controller determines load on the BLDC motor by comparing a measured rotational speed of the BLDC motor with the target speed.  
14. (Original) The power tool of claim 13, wherein the parameter corresponds to a difference between the measured rotational speed and the target speed.  
15. (Currently Amended) The power tool of claim 14, wherein the controller determines the low-load condition in response to the difference between the measured rotational speed and the target speed being less than a predetermined value.  
16. (Currently Amended) The power tool of claim 12, wherein the controller is configured to maintain the duty cycle of the PWM signal at 100 percent as long as the load is below the load threshold.  
17. (Currently Amended) The power tool of claim 12, wherein the controller, in response to detecting the low-load condition, adjusts the conduction band for each phase to achieve a constant BLDC motor rotational output speed according to the target speed of the BLDC motor.  
18. (Currently Amended) The power tool of claim 17, wherein the BLDC motor is configured to operate in three phases and the controller, in response to detecting that the load greater than the load threshold, sets the conduction band to 120 degrees for each phase, the controller further setting an advance angle by which each conduction band is advanced to 30 degrees for each phase.  
19. (Currently Amended) The power tool of claim 12, wherein the controller, when the load is greater than the threshold and the duty cycle of the PWM signal has reached the maximum value, begins increasing the conduction band above the baseline value in accordance with the target speed of the BLDC motor. 
20. (Cancelled).
21. (Currently Amended) The power tool of claim 12, wherein in response to detecting that the load is greater than or equal to the load threshold, the controller maintains speed of the BDLC motor by additionally adjusting at least one of a conduction band of the plurality of motor switches and an advance angle by which the conduction band is advanced based on  [[uthe]] the difference between the rotational speed of the BLDC motor and the target speed.



Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-19 and 21 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-19 and 21 filed on 04/27/2018 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of the controller configured: set a conduction band of the plurality of motor switches within which each one of the plurality of phases of the BLDC motor is powered to a baseline value,  if the load is below the load threshold, set an advance angle by which the conduction band for each phase of the BLDC motor is advanced to zero and maintain the advance angle at zero until the load reaches the load threshold, thereby reducing noise during low load condition, and if the load is greater than or equal to the load threshold, set the advance angle to a value greater than equal to approximately 30 degrees.
The closet references to the present invention are believed to be as follows: Onishi et al. (US 20100283416 A1). Onishi et al. disclose a brushless motor device and a controller configured to switches between a 120-degree energization method and a 180-degree energization method of advancing an electrical angle by 30 degrees to drive a brushless motor according to the result of a comparison between the rotational speed of the brushless motor and a predetermined threshold

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAID BOUZIANE/           Examiner, Art Unit 2846